Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 26, 1996, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed, charging her with a recoverable overpayment and assessing a forfeiture penalty of 116 benefit days upon a finding that she had made willful false statements to obtain benefits. We affirm. Hearing evidence established that claimant was an investor and 50% shareholder in a corporation headed by her husband that was operated out of her home. Claimant admitted that she was authorized to sign checks from the corporation’s account and, in fact, had signed approximately 60 business-related checks while collecting benefits. The record also revealed that claimant took telephone messages and prepared check stubs and balance sheets for the corporation. Although claimant reported on her application for benefits that she was a corporate officer, she failed to report the ongoing services she rendered to the corporation. In view of the foregoing, we find that substantial evidence supports the Board’s ruling that claimant was not totally unemployed while she was collecting benefits and that she had made willful false statements to obtain such benefits (see, Matter of Eisenbeil [Hudacs], 187 AD2d 871).
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.